UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K MARK ONE: x Annual Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2010 o Transition Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission file number 1-7986 KENT FINANCIAL SERVICES, INC. (Exact name of registrant as specified in its charter) Nevada 75-1695953 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5305 Miramar Lane, Colleyville, Texas (Address of principal executive offices) (Zip Code) Registrant's telephone number(682) 738-8011 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $.10 per share Indicate by check mark if the registrant is a well-known season issuer, as defined in Rule 405 of the Securities Act. o Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. o Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)YesoNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-Kis not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer o Accelerated filero Non-accelerated filero Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x The aggregate market value of the common stock held by non-affiliates of the registrant, based upon the closing sale price on the NASDAQ Capital Markets as of June 30, 2010, was approximately $1.442 million.At February 28, 2011, there were 2,759,074 shares of common stock outstanding. PART I Item 1. BUSINESS Kent Financial Services, Inc.’s (“Kent” or the “Company”) business is comprised of the management of Kent International Holdings, Inc. (“Kent International”).Kent was formed in 1988 as a Delaware corporation and reincorporated in Nevada in 2006 by a merger into a newly formed, wholly owned Nevada subsidiary with the same name that was the surviving corporation of the merger. General Except for the historical information contained herein, the matters discussed in this Annual Report on Form 10-K are forward-looking statements that involve risks and uncertainties.For a discussion of certain factors that may affect the outcome projected in such statements, see Item 1A (“Risk Factors”) of this Annual Report, as well as factors noted in the balance of this Item 1 (“Description of Business”).Actual results may differ materially from those projected.These forward-looking statements represent the Company’s judgment as of the date of the filing of this Annual Report.However, the Company disclaims any intent or obligation to update these forward-looking statements. Kent International Kent International is a publicly traded company (stock symbol “KNTH.PK”) whose wholly owned subsidiary is a licensed securities broker-dealer. It also operates a social networking website.The Company owned approximately 53.44% of Kent International at December 31, 2010. Kent International’s wholly owned subsidiary, Kent Capital, Inc. (“Kent Capital”), is a securities broker-dealer.Kent Capital’s membership agreement with the Financial Industry Regulatory Authority (FINRA) allows it to operate under three business lines; Private Placements, Real Estate Syndication and Trading Securities for Its Own Account.The Company operates the broker dealer in an attempt to generate revenue and earnings.However, management will continue to pursue merger or acquisition opportunities that offer potentially profitable uses for the Company’s available capital as discussed above. Kent International’s may also serve as a vehicle for the acquisition of another company (a ‘‘target business’’).Kent International intends to use its available working capital, capital stock, debt or a combination of these to effect a business combination with a target business which we believe has significant growth potential.The business combination may be with a financially stable, mature company or a company that is in its early stages of development or growth, which could include companies seeking to obtain capital and to improve their financial stability.We shall not restrict our search to any particular industry.Rather, we may investigate businesses of essentially any kind or nature and participate in any type of business that may, in our management’s opinion, meet our business objectives as described in this report.We emphasize that the description in this report of our business objectives is extremely general and is not meant to restrict the discretion of our management to search for and enter into potential business opportunities.We have not chosen the particular business in which we will engage and have not conducted any market studies with respect to any business or industry for you to evaluate the possible merits or risks of the target business or the particular industry in which we may ultimately operate.To the extent we enter into a business combination with a financially unstable company or an entity in its early stage of development or growth, including entities without established records of sales or earnings, we will become subject to numerous risks inherent in the business and operations of financially unstable and early stage or potential emerging growth companies.In addition, to the extent that Kent International effects a business combination with an entity in an industry characterized by a high level of risk, it will become subject to the currently unascertainable risks of that industry.An extremely high level of risk frequently characterizes certain industries that experience rapid growth.In addition, although we will endeavor to evaluate the risks inherent in a particular industry or target business, we cannot assure you that we shall properly ascertain or assess all significant risk factors. 2 Kent International also operates a niche social networking website, www.ChinaUSPals.com, designed to promote cultural exchange between the citizens of the United States and those of the People’s Republic of China.Membership to the site is free, thus, any potential revenues will be derived from advertisements placed on the site by third parties.The site provides users with access to other users’ personal profiles and enables the user to send messages to other registered users of similar interests in order to develop lasting friendships or simply attain a pen pal.ChinaUSPals.com also features user generated discussion forums and blogs as well as user submitted videos and pictures. Kent International faces the risk that the website will not be viewable in China or will be deliberately blocked by the government of the People’s Republic of China.Internet usage and content are heavily regulated in China and compliance with these laws and regulations may cause us to change or limit our business practices in a manner adverse to our business.Membership growth dramatically declined at the end of 2009 and remained relatively flat in 2010.Accordingly, the Company is reviewing strategic options available to ChinaUSPals.com including selling the site or shutting down the site’s operations.The Company has ceased all paid advertising for the site in order to minimize operational costs. The Company does not expect that these activities will generate any significant revenues for an indefinite period as these efforts are in their early stages.As a result, these programs may produce significant losses until such time as meaningful revenues are achieved. Item 1A. RISK FACTORS Risk Factors Related to the Company The Company’s business success is wholly dependent on the success of Kent International. Kent’s business is comprised entirely of the management of Kent International and its subsidiaries.Accordingly, any risks affecting those companies constitute risks to Kent at the same time. Risk Factors Related to Kent International Kent International’s business operations produce losses Kent International had very limited business operations during 2010 and 2009, and the Company had net losses of $359,041 and $474,618 in 2010 and 2009, respectively.At December 31, 2010, the accumulated deficit was $89,833,067.Kent International initiated its broker-dealer operations at the end of 2009; however, the Company does not expect that its securities broker-dealer or its business development activity will generate any significant revenues for an indefinite period as these efforts are in their early stages.As a result, these activities will produce losses until such time as meaningful revenues are achieved. 3 The expenses related to identifying a target business and to complete a business combination will increase the losses of the Company. Until presented with a specific opportunity for a business combination, the Company is unable to ascertain with any degree of certainty the time and costs required to select and evaluate a target business and to structure and complete the business combination.Any costs incurred in connection with the identification and evaluation of a prospective target business with which a business combination is not ultimately completed will result in a loss to Kent International and reduce the amount of capital otherwise available to complete a business combination and thereafter operate the acquired business.Kent International cannot assure you that it will be successful in identifying a target business and completing a business combination on terms favorable to its stockholders, if at all. The tax treatment of a potential business combination is not clear. Kent International will endeavor to structure a business combination so as to achieve the most favorable tax treatment to it and to the target business and the stockholders of both companies.Kent International cannot assure you; however, that the Internal Revenue Service or appropriate state tax authorities will agree with the Company’s tax treatment of the business combination. We have limited ability to evaluate the target business' management; we cannot anticipate what role, if any, the Company’s management will play in a combined business and whether our management has the necessary experience to manage the combined business; we do not know if we will be able to recruit more management if necessary. Although the Company intends to carefully scrutinize the management of a prospective target business before effecting a business combination, it cannot assure you that its assessment of the target's management will prove to be correct.In addition, the Company cannot assure you that the target's future management will have the necessary skills, qualifications or abilities to manage a public company.Furthermore, the future role of the Company’s officers and directors, if any, in the target business cannot presently be stated with any certainty.While it is possible that one or more of the Company’s officers and directors will remain associated in some capacity following a business combination, it is uncertain whether all of them will devote their full efforts to the Company’s affairs after a business combination.Moreover, the Company cannot assure you that its officers and directors will have significant experience or knowledge relating to the operations of the particular target business. The Company may seek to recruit additional management personnel to supplement the incumbent management of the target business.The Company cannot assure you, however, that it will be able to recruit additional managers who have the requisite skills, knowledge or experience necessary to enhance the incumbent management and successfully operate the target business. In our search for an appropriate combination partner, we will have to compete with other entities with more experience and greater resources; after a successful business combination we shall have to face the competitors of the operating company we combine with. Kent International may encounter intense competition from other entities seeking to combine with a privately held operating company.Many of these entities, including financial consulting companies and venture capital firms, have longer operating histories and have extensive experience in identifying and effecting business combinations.Many of these competitors also possess significantly greater financial, technical and other resources than does the Company.Kent International cannot assure you that it will be able to effectively compete with these entities. Consequently, Kent International may acquire a company with less favorable prospects then it would otherwise prefer, thus making its long-term prospects for success less likely. 4 If Kent International effects a business combination, it will become subject to competition from the competitors of the acquired business.In particular, industries that experience rapid growth frequently attract larger numbers of competitors, including competitors with greater financial, marketing, technical and other resources than the Company.Kent International cannot ascertain the level of competition it will face if it effects a business combination, and it cannot assure you that it will be able to compete successfully with these competitors. Broker-Dealer Risks The securities industry is, by its nature, subject to various risks, particularly in volatile or illiquid markets, including the risk of losses resulting from the ownership of securities, customer fraud, employee errors and misconduct and litigation.Kent Capital is engaged in an extremely competitive business and its competitors include organizations that have substantially more employees and greater financial resources.Kent Capital will also compete for investment funds with banks, insurance companies, hedge funds, private equity funds and other investment companies. Kent International’s social networking website might not be viewable in China. Kent International faces the risk that its website will not be viewable in China or will be deliberately blocked by the government of the People’s Republic of China.Internet usage and content are heavily regulated in China and compliance with these laws and regulations may cause it to change or limit its business practices in a manner adverse to its business. Employees As of February 28, 2011, the Company and its subsidiaries had two full-time employees. Item 2. PROPERTIES None Item 3. LEGAL PROCEEDINGS None Item 4. -RESERVED 5 PART II Item 5. MARKET FOR COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Shareholders of Record As of February 28, 2011, the Company had 1,252 stockholders of record of its common stock.The closing price of the common stock was $1.28 on February 28, 2011. Market Information The Company's common stock trades on the NASDAQ Capital Market under the symbol "KENT".The table below sets forth the high and low sales price per share of the Common Stock for the periods indicated as reported by NASDAQ for the periods indicated. High Low Calendar Quarter: First Quarter $ $ Second Quarter Third Quarter Fourth Quarter First Quarter $ $ Second Quarter Third Quarter Fourth Quarter Dividends The Company did not declare or pay any dividends in 2010 or 2009. Equity Compensation Plan Information On November 25, 2005, shareholders of the Company approved the 2005 Stock Option Plan making a total of 400,000 common stock options available for issuance.The Company did not record stock-based compensation expense for the years ended December 31, 2010 or 2009 as no options were earned during these periods.At December 31, 2010, the Company had no common stock options outstanding. The following table provides a summary of the securities authorized for issuance under equity compensation plans, the weighted average price and number of securities remaining available for issuance, at December 31, 2010. 6 Plan Category (a) Number of Securities to be Issued Upon Exercise of Outstanding Options, Warrants and Rights (b) Weighted-Average Exercise Price of Outstanding Options, Warrants and Rights (c) Number of Securities Remaining Available for Future Issuance Under Equity Compensation Plans Excluding Securities Reflected in Column (a) Equity Compensation Plans Approved by Security Holders 2005 Stock Option Plan N/A N/A Equity Compensation Plans not Approved by Security Holders N/A N/A N/A Total N/A N/A Repurchase Plans SMALL BUSINESS ISSUER PURCHASES OF EQUITY SECURITIES (COMMON STOCK-AUGUST 2) (1) Period Total Number of Shares Purchased Average Price Paid per Share Total Number of Shares Purchased as Part of Publicly Announced Plans or Programs Maximum Number of Shares that May Yet Be Purchased Under the Plans or Programs October 1, 2010 -October 31, 2010 - - November 1, 2010 - November 30, 2010 - - December 1, 2010 - December 31, 2010 2 $
